Title: To George Washington from Peregrine Fitzhugh, 10 July 1786
From: Fitzhugh, Peregrine
To: Washington, George



Dear General
Effingham Kent Island [Md.] July 10th 1786

Upon a Visit to my Father some little time ago I was informed by him you wanted a number of Ewe Lambs and as there was a prospect of my being able to make a considerable collection in my neighbourhood I promised to make enquiry on my return and address you upon the subject—this Letter is to comply with my promise to my Father and to execute a pleasing duty to

you—If I had fortunately been acquainted with your desire a fortnight sooner it would have been in my power to have purchased for you an hundred fine lambs at 10s. each, this was done in my Absence by a Butcher from Baltimore who I found upon the Island at my return and who had purchased upwards of an hundred and fifty—This draught from the inhabitants has made my attempts to accomplish your wishes not so successful as I could wish—from 20 to 30 are all I have been able yet to engage, these are very good at 12/6 each, should you not yet have supplied yourself elsewhere and incline to have the above as you have a number at Mr Reynolds’s if you will give me a week or ten days notice previous to your sending for them—I can without the least inconvenience send them across the Bay in my Boat and have them lodged with my Brother in Law Mr Saml Chew of Herring Bay which is only a few Miles from Mr Reynolds’s to be delivered to your order—My Father informed me you proposed sending over the last of the present month—as I can at any time collect the Lambs engaged here in a day so if I have timely notice of your inclination they can be in place by the forementioned period—I will still continue my enquiries and may very probably add to the number—A letter sent from Alexandria to Annapolis by the Post will meet a ready and quick Conveyance. Be pleased to offer Mrs Fitzhugh’s and my respectful Compliments to Mrs Washington and permit me to add that I shall embrace with anxiety and pleasure every opportunity and am happy in this tho’ a trifling one of testifying the very grateful sense I do and shall ever retain of your friendly services to me and the perfect respect with which I have the honor to be Dr General Yr aff. and obedt Servt

Peregne Fitzhugh

